DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Because it is not clear as to whether the claimed “circuit board” refers to the “source circuit board” or the “first sound circuit board” of claim 1, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1-8 and 17-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lee et al, U.S. Patent Application Publication No. 2019/0045287 (hereinafter Lee).
	Regarding claim 1, Lee discloses a display device (from paragraph 0060, see display apparatus) comprising:
	a display panel (from paragraph 0053, see display panel) which comprises:
a first substrate (from paragraph 0053, see array substrate);	
		a second substrate (from paragraph 0053, see encapsulation substrate);	
a light emitting layer (from paragraph 0053, see light emitting device layer) which is disposed between the first substrate and the second substrate and outputs light toward the second substrate;

	a first sound generator (from paragraph 0060, see sound generation device) which is disposed on the first substrate and outputs a first sound by vibrating the display panel;
	a source circuit board (from paragraph 0050, see source printed circuit board) which is disposed on the first substrate; and
	a first sound circuit board (from paragraph 0126, see driving circuit unit) which connects the first sound generator and the source circuit board.

	Regarding claim 2, see Figure 8.
	Regarding claim 3, see Figure 8.
	Regarding claim 4, see paragraph 0128.
	Regarding claim 5, Figure 8.
	Regarding claim 6, see Figure 8.
	Regarding claim 7, see Figure 8.
	Regarding claim 8, Figure 15.

	Regarding claim 17, see Figure 15.
	Regarding claim 18, see Figure 2.
	Regarding claim 19, see Figure 15. 
	Regarding claim 20, see Figure 15.

	Regarding claim 21, Lee discloses a display device (from paragraph 0060, see display apparatus) comprising:
	a display panel (from paragraph 0053, see display panel) which comprises:
a first substrate (from paragraph 0053, see array substrate);	
		an encapsulation film (from paragraph 0053, see encapsulation substrate);	
a light emitting layer (from paragraph 0053, see light emitting device layer) which is disposed between the first substrate and the encapsulation film and outputs light toward the encapsulation film;

	a first sound generator (from paragraph 0060, see sound generation device) which is disposed on the first substrate and outputs a first sound by vibrating the display panel.
	a source circuit board (from paragraph 0050, see source printed circuit board) which is disposed on the first substrate; and
	a first sound circuit board (from paragraph 0126, see driving circuit unit) which connects the first sound generator and the source circuit board.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in further view of Lee et al, U.S. Patent Application Publication No. 2014/0334078 (hereinafter Lee II).
	Regarding claim 15, Lee does not teach that the first sound generation comprises:
a first electrode to which a first driving voltage is applied; 
a second electrode to which a second driving voltage is applied;
a vibration layer which is disposed between the first electrode and the second electrode and has a piezoelectric element which contracts or expands according to the first driving voltage applied to the first electrode and the second driving voltage applied to the second electrode. 

All the same Lee II discloses these features (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with the first sound generator of Lee II. This modification would have improved the system’s efficiency by sensing a touch or operation without adding a separate touch panel or touch sensor as suggested by Lee II.

7.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in further view of Chen et al, U.S. Patent Application Publication No. 2018/0263123 (hereinafter Chen).
	Regarding claim 9, Lee does not clearly teach the blocking member is disposed between the first substrate and the first sound circuit board. All the same, Chen discloses that the blocking member is disposed between the first substrate and the first circuit board (see paragraph 0068). Therefore, it would have obvious to one of ordinary skill in the art to modify Lee wherein the blocking member is disposed between the first substrate and the first circuit board as taught by Chen. This modification would have improved the system’s quality by reducing signal interference as suggested by Chen. 

	Regarding claim 10, Lee as modified by Chen discloses the claimed feature.

Regarding claim 11, Lee as modified by Chen discloses the claimed feature.
	
	Regarding claim 12, Lee does not clearly teach the blocking member is disposed on the first substrate and the first sound circuit board. All the same, Chen discloses that the blocking member is disposed on the first substrate and the first circuit board (see paragraph 0068). Therefore, it would have obvious to one of ordinary skill in the art to modify Lee wherein the blocking member is disposed on the first substrate and the first circuit board as taught by Chen. This modification would have improved the system’s quality by reducing signal interference as suggested by Chen. 
		
Allowable Subject Matter
8.	Claims 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 13, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652